"Similarity, not identity, is the usual recourse when one party seeks to benefit himself by the good name of another." Celluloid Mfg. Co. vs. Cellonite Mfg.Co., 32 F. 94, 97.
Here the defendants used the same kind of tricycle, similar painting, dressed the salesmen in almost identical fashion as those of the plaintiff.
There is no chance for side by side comparison by the public. Moreover, the very nature of the patronage, that of passing automobiles, enables but a fleeting glance. The name adopted, "Good Health" ice cream, incorporates the first word in the symbol of the plaintiff and the first letter of the second word is identical with the first letter in "Humor", and is capable of deceiving any person using such reasonable care and observation as the public is generally capable of using.Middletown Trust Co. vs. Middletown National Bank,110 Conn. 13.
   Judgment is directed for the plaintiff to the extent that the defendants are enjoined from selling or offering for sale ice cream by the use of vehicle or foot propelled machines carrying signs with the word "Good" thereon, under a penalty of $5,000 damages, until further order of court in the premises.